Mr. Justice Gary delivered the opinion of the Court. This is an action of covenant by the appellant against the appellee. The only question in the case is upon the construction of words in a warranty deed from William Speight and wife. By events since the making of the deed the appellant has succeeded to the benefit secured by those words, and the appellee is bound to perform what they require. The words follow a description in the deed of the premises conveyed, and are as folló ws : “ Also the right of way over, across and upon a private alley, to be kept opened and maintained by the said Speights and all future owners of the residue of said sub-lot one, upon the east eight feet nine inches (8£- feet) of the south thirty-three (33) feet of said' sub-lot one; said alley was to be only for the use in common of all the owners and occupants of said sub-lot one, and for the use of no other persons or property soever; said Speight reserving to himself, and such future owners, the right of arching over the said alley-way at a height of not less than ten (10) feet from the ground, thereby making the same a covered passage-way.” The south thirty-three feet of sub-lot one is the northeast corner of Huron and Clark streets in Chicago, and the premises conveyed were next north thereof. Huron is an east and west street, so that the premises conveyed have no access to Huron street without this alley. The principal contention is on the word “ ground.” The appellee insists, and the court held, that it meant the surface of the earth as the aborigines left it, or at latest as it was at the date of the deed, September 15, 1864. The appellant claims a practicable alley for wagons from Huron street to the premises conveyed, regardless of changes in the surface of Huron street. That at the date of the deed it ivas intended that this alley should give access with wagons to the rear of the premises conveyed, can hardly admit of doubt. Access from Clark street there was—the front was there. The alley is not upon some part of the eight feet nine inches, but upon the whole, one part as much as another. The height, unobstructed, is to be not less than ten feet, and with these features it is to be “kept and maintained” by the grantor and his successors. “ Ground ” most frequently means earth surface; but it also means the lower surface in the space to which the word relates, as the dictionaries teach us, and as popular writers exemplify. Such an alley as will give free passage from Huron street, with teams and loads that will go under any covering not less than ten feet above the surface of the alley, the appellee must keep and maintain. The case having been tried without a jury, we would be glad to enter final judgment here; but there is not sufficient data for us to fix the damages to which the appellant is entitled by reason of the breach of the covenant. The fact of the breach, under our construction of the covenant, is not denied. The judgment is reversed and the cause remanded.